FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1, 11 & 20, dated 07/05/2022, are acknowledged.
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action: 
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:

    PNG
    media_image1.png
    143
    611
    media_image1.png
    Greyscale
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 		FIG. 6 >>>
3.	Claims 1, 4-6, 9-12 & 15-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over JP. Publication 2021028883 to Kobayashi (fully translated & attached).
In re claim 1, Kobayashi discloses a display apparatus comprising: 
- a substrate 11 inherently comprising a curved area (i.e., non-display area 10Xb, 10Yb, in Fig. 3 & ¶0058) extending from a substantially flat area (i.e., display area 10Xa, 10Ya);

    PNG
    media_image2.png
    165
    252
    media_image2.png
    Greyscale
- a first pixel electrode 13 arranged in the curved area 10Xb, 10Yb [Fig 5,¶0078];
- a first emission layer 17G disposed on the first pixel electrode 13 [¶0097-0100];
- a second pixel electrode 13 arranged in the flat area (i.e., display area 10Xa, 10Ya) [Fig. 6A]; 							 FIG. 6A >>>
- a second emission layer 17B disposed on the second pixel electrode 13 [¶0099];
- a first functional layer 16G having a first thickness disposed between the first pixel electrode 13 and the first emission layer 17G [¶0094-96]; and  
- a second functional layer 16B having a second thickness disposed between the second pixel electrode 13 and the second emission layer 17B, wherein the first thickness of 16G is greater than the second thickness of 16B (¶0095: “the film thickness of the hole transport layer 16 becomes larger as the wavelength of the light emission color is longer”).
	Kobayashi, however, does not suggest the first functional layer 16G disposed in the curved area between the first pixel electrode 13 and the first emission layer 17G [Fig. 6A]; and the second functional layer 16B disposed in the substantially flat area between the second pixel electrode 13 and the second emission layer 17B.
It would have been an obvious matter of design choice to have modified the first/second functional layers, taught by Kobayashi, comprising “the first functional layer disposed in the curved area between the first pixel electrode and the first emission layer; and the second functional layer disposed in the substantially flat area between the second pixel electrode and the second emission layer” of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
In re claim 4, Kobayashi discloses: 					
- a third pixel electrode 13 arranged in the curved area (non-display area 10Xb 10Yb) [Figs. 3 & 5];
- a third emission layer 17R disposed on the third pixel electrode 13 [Fig. 6A and ¶0099]; and
- a third functional layer 16R having a third thickness disposed between the third pixel electrode 13 and the third emission layer 17R [¶0094-96], 
. wherein the third pixel electrode 13 is spaced further apart from the substantially flat area 10Xa, 10Ya than the first pixel electrode 13 [Fig. 5], and
. wherein the third thickness of functional layer 16R is greater than the first thickness of 16G [¶0096].
In re claim 9, Kobayashi discloses the first functional layer 16G and the second functional layer 16B integrally formed [Fig. 6A and ¶0094-96].
In re claim 10, Kobayashi discloses the first functional layer 16G and the second functional layer 16B comprising hole injection layers [Fig. 6A and ¶0096].
In re claim 15, Kobayashi discloses the first thickness of 16G being less than the third thickness of 16R (¶0095: “the film thickness of the hole transport layer 16 becomes larger as the wavelength of the light emission color is longer”).
In re claim 16, Kobayashi discloses the light of the first color having a Green wavelength, and the light of the second color having a Red wavelength [Fig. 6A].
In re claim 19, Kobayashi discloses the first functional layer 16G and the second functional layer 16B integrally formed [Fig. 6A and ¶0094-96].
In re claim 20, Kobayashi discloses a display apparatus comprising:
- a substrate 11 inherently comprising a curved area (i.e., non-display area 10Xb, 10Yb, in Fig. 3 & ¶0058) extending from a substantially flat area (i.e., display area 10Xa, 10Ya);
- a first pixel electrode 13 arranged in the curved area 10Xb, 10Yb inherently [Fig. 5 and ¶0078];
- a first emission layer 17G overlapping the first pixel electrode 13 [Fig. 6A and ¶0099];
- a second pixel electrode 13 arranged in the flat area (i.e., display area 10Xa, 10Ya) [Fig. 5, ¶0078];
- a second emission layer 17B overlapping the second pixel electrode 13 [¶0097-0100];
- a first functional layer 16G disposed between the first pixel electrode 13 and the first emission layer 17G [Fig. 6A and ¶0094-96]; and 
- a second functional layer 16B disposed between the second pixel electrode 13 and the second emission layer 17B [¶0094-96], wherein the first emission layer 17G and the second emission layers 17B are configured to emit light of the same color [Fig. 6A], and
. wherein the first functional layer 16G and the second functional layer 16B have different in thicknesses (¶0095: “the film thickness of the hole transport layer 16 becomes larger as the wavelength of the light emission color is longer”).
Kobayashi does not suggest the first functional layer 16G disposed in the curved area between the first pixel electrode 13 and the first emission layer; and the second functional layer 16B disposed in the substantially flat area between the second pixel electrode 13 and the second emission layer 17B.  
It would have been an obvious matter of design choice to have modified the first/second functional layers, taught by Kobayashi, comprising “the first functional layer disposed in the curved area between the first pixel electrode and the first emission layer; and the second functional layer disposed in the substantially flat area between the second pixel electrode and the second emission layer” of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.
4.	Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kobayashi (JP. Publication 2021028883) in view of Kondo et al (U.S. Patent No. 10,720,478). 
In re claim 5, Kobayashi is silent about auxiliary layers and their thicknesses.  
Kondo, teaching an analogous art to that of Kobayashi, discloses:
- a first auxiliary layer (i.e., light emitting layer 17G) having a first auxiliary thickness disposed between the first functional layer (hole transport layer 16, in Fig. 1) and the first emission layer 18; and

    PNG
    media_image3.png
    172
    314
    media_image3.png
    Greyscale
- a third auxiliary layer 17R having a third auxiliary thickness disposed between the third functional layer 16 and the third emission layer 18, wherein the third auxiliary thickness of 17R is less than the first auxiliary thickness of 17R [col. 10].
In re claim 6, Kobayashi discloses:				   FIG. 1 >>>
- a first auxiliary layer 17G having a first auxiliary thickness disposed between the first functional layer 16 and the first emission layer 18; and
- a second auxiliary layer 17B having a second auxiliary thickness disposed between the second functional layer 16 and the second emission layer 18, wherein the first auxiliary thickness of 17G is less than the second auxiliary thickness of 17B.
In re claim 11, Kobayashi discloses a display apparatus comprising:
- a substrate 11 inherently comprising a curved area (i.e., non-display area 10Xb, 10Yb, in Fig. 3 & ¶0058) extending from a substantially flat area (i.e., display area 10Xa, 10Ya);
- a first pixel electrode 13 arranged in the curved area 10Xb, 10Yb [Fig. 5 and ¶0078];
- a first emission layer 17G overlapping the first pixel electrode 13 [Fig. 6A];
- a second pixel electrode 13 arranged in the flat area (i.e., display area 10Xa, 10Ya) [Fig. 6A];
- a second emission layer 17B overlapping the second pixel electrode 13 [¶0097];
- a first functional layer 16G disposed between the first pixel electrode 13 and the first emission layer 17G [¶0094-96]; and 
- a second functional layer 16B disposed between the second pixel electrode 13 and the second emission layer 17B [Fig. 6A and ¶0095].
Kobayashi, however, does not suggest the first functional layer 16G disposed in the curved area between the first pixel electrode 13 and the first emission layer 17G [Fig. 6A]; and the second functional layer 16B disposed in the substantially flat area between the second pixel electrode 13 and the second emission layer 17B.  It would have been an obvious matter of design choice to have modified the first/second functional layers, taught by Kobayashi, comprising “the first functional layer disposed in the curved area between the first pixel electrode and the first emission layer; and the second functional layer disposed in the substantially flat area between the second pixel electrode and the second emission layer” of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 149 USPQ 47.
Kobayashi is silent about auxiliary layers. Kondo discloses:
- a first auxiliary layer (i.e., light emitting layer 17G) having a first thickness disposed between the first functional layer (hole transport layer 16, in Fig. 1) and the first emission layer 18; and
- a second auxiliary layer 17B having a second thickness disposed between the second functional layer 16 and the second emission layer 18, 
. wherein the first and the second emission layers 18 are configured to emit light of a first color [Fig. 11A and col. 11], and 
. wherein the first thickness of auxiliary layer 17G is less than the second thickness of 17B [Figs.1 & 11]
In re claim 12, Kobayashi discloses:
- a third pixel electrode 13 arranged in the curved area (non-display area 10Xb 10Yb) inherently [Fig 3];
- a third emission layer 17R overlapping the third pixel electrode 13 [Fig. 6A];
- a fourth pixel electrode 13 arranged in the substantially flat area (i.e., display area 10Xb 10Yb) [Fig.5];
- a fourth emission layer 17G overlapping to the fourth pixel electrode 13 [¶0097];
- a third functional layer 16R disposed between the third pixel electrode 13 and the third emission layer 17R [¶0094-96]; and
- a fourth functional layer 16B disposed between the fourth pixel electrode 13 and the fourth emission layer 17B [Fig. 6A and ¶0096].
Kobayashi in view of Kondo discloses:
- a third auxiliary layer (i.e., light emitting layer 17R) having a third thickness disposed between the third functional layer 16 and the third emission layer 18 [Figs. 1& 11]; and 
- a fourth auxiliary layer 17G having a fourth thickness disposed between the fourth functional layer 16 and the fourth emission layer 18 [col. 11].
. wherein the third emission layer 18 and the fourth emission layer 18 are configured to emit light of a second color different from the first color, and
. wherein the third thickness of 17R is less than the fourth thickness of 17G [Figs. 1& 11].
In re claim 17, Kobayashi discloses:
- a third pixel electrode arranged in the curved area (non-display area 10Xb 10Yb) inherently [Fig. 3];
- a third emission layer 17B corresponding to the third pixel electrode 13 [Fig. 6A]; and
- a third functional layer 16B disposed between the third pixel electrode 13 and the third emission layer 17B [¶0094-96].
Kobayashi is silent about auxiliary layers. Kondo discloses a third auxiliary layer 17R having a third thickness disposed between the third functional layer 16 and the third emission layer 18 [Fig 11A],
. wherein the third emission layer 18 is configured to emit the light of the first color, 
. wherein the third pixel electrode 13 is spaced further apart from the substantially flat area (i.e., display area, in Fig. 6A) than the first pixel electrode 13, and 
. wherein the third thickness of 17R is less than the first thickness of 17G [Figs. 1& 11].
In re claim 18, Kobayashi in view of Kondo discloses the first auxiliary layer 17G and the second auxiliary layer 17B separated from each other [Figs. 11A-D].
5.	Claims 2, 3 are rejected under 35 U.S.C §103(a) as being unpatentable over Kobayashi (JP. Publ. 2021028883) in view of Choi et al (U.S. Patent No. 11,139,451) or Chen et al (U.S. Patent 10,581,011).
In re claim 2, since Kobayashi discloses a substrate 11 comprising a curved area (i.e., non-display area 10Xb, 10Yb, in Fig. 3) extending from a substantially flat area (i.e., display area 10Xa, 10Ya), Kobayashi inherently teaches or suggests an angle at the interface between the curved area 10Xb and the flat area 10Xa.  Nevertheless, such “angle between an imaginary line parallel to an upper surface of the substantially flat area and a tangent of a point on an upper surface of the curved area” is known in the semiconductor display art as evidenced by Choi disclosing an angle between an imaginary line parallel to an upper surface of a flat area “display” DA [Figs. 12 & 16] and a tangent of a point on an upper surface of a curved area “non-display” NDA.
	Kobayashi in view of Choi teaches the first thickness (of functional layer 16G, in Kobayashi) varies according to an angle between an imaginary line parallel to an upper surface of the substantially
 flat area and a tangent of a point on an upper surface of the curved area [Figs. 12, 16 of Choi].
Chen alternately discloses the first thickness (functional layer 16G, Kobayashi) varies according to an angle between an imaginary line parallel to an upper surface of the flat area and a tangent of a point on an upper surface of the curved area [Figs. 2A-C, 3].
In re claim 3, none of the cited arts suggests the first thickness increasing as the angle increases.  
It would have been obvious to a person having skills in the art to have modified the layer thickness of Kobayashi by utilizing the claimed layer “first thickness increasing as the angle increases.” Since this is merely a layer thickness that may be desired for a given application, it has been held that modifying the functional layer of a semiconductor display art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
6.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kobayashi (JP. Publication 2021028883) in view of Kondo et al (U.S. Patent No. 10,720,478), and further in view of Choi et al (U.S. Patent No. 11,139,451) or Chen et al (U.S. Patent 10,581,011).
In re claim 7, since Kobayashi discloses a substrate 11 comprising a curved area (i.e., non-display area 10Xb, 10Yb, in Fig. 3) extending from a substantially flat area (i.e., display area 10Xa, 10Ya), Kobayashi inherently teaches an angle at the interface between the curved area and the flat area.  Nevertheless, such “angle between an imaginary line parallel to an upper surface of the substantially flat area and a tangent of a point on an upper surface of the curved area” is known in semiconductor display art as evidenced by Choi disclosing an angle between an imaginary line parallel to an upper surface of a flat area “display” DA [Figs. 12, 16] and a tangent of a point on an upper surface of a curved area “non-display” NDA.

    PNG
    media_image2.png
    165
    252
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    172
    314
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    370
    304
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    258
    536
    media_image5.png
    Greyscale

Kobayashi(JP 2021028883)Fig.6A, Choi(US Pat 11,139,451)Fig.12, Chen(US Pat 10,581,011)Fig.2B
	Kobayashi in view of Choi teaches the first auxiliary thickness (of layer 17G, in Kondo) varies according to an angle between an imaginary line parallel to an upper surface of the flat area “display” DA [Fig. 12 of Choi] and a tangent of a point on an upper surface of a curved area “non-display” NDA.
Chen alternately discloses the first auxiliary thickness (of layer 17G, in Kondo) varies according to an angle between an imaginary line parallel to an upper surface of the flat area and a tangent of a point on an upper surface of the curved area [Figs. 2A-C, 3].
In re claim 8, none of the cited arts suggests the first auxiliary thickness of 17G decreasing as the angle increases.  It would have been obvious to a person having skills in the art to have modified layer 17G thickness of Kondo by utilizing the claimed layer “first thickness decreasing as the angle increases.” Since this is merely a layer thickness that may be desired for a given application, it has been held that modifying the auxiliary layer of a semiconductor display art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Kobayashi in view of Choi teaches the first thickness (of auxiliary layer 17G, in Kondo) varies according to an angle between a imaginary line parallel to an upper surface of a flat area “display” DA [Fig. 12 of Choi] and a tangent of a point on an upper surface of a curved area “non-display” NDA. 
In re claim 14, none of the cited arts suggests the first thickness decreasing as the angle increases. 
It would have been obvious to a person having skills in the art to have modified the layer thickness of Kobayashi by utilizing the claimed layer “first thickness decreasing as the angle increases.” Since this is merely a layer thickness that may be desired for a given application, it has been held that modifying the auxiliary layer of a semiconductor display art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
7.	Applicant’s arguments dated July 05, 2022 have been fully considered but they are unpersuasive.  Applicants argued that “Kobayashi’s disclosure of its hole transport layer 16 becoming larger as the wavelength of the light emission color is longer has nothing at all to do with the positioning of the hole transport layer 16 in either a substantially flat area or a curved area of a substrate.”  The Examiner notes that it would have been an obvious matter of design choice to have modified the first/second functional layers, taught by Kobayashi, comprising “the first functional layer disposed in the curved area between the first pixel electrode and the first emission layer; and the second functional layer disposed in the substantially flat area between the second pixel electrode and the second emission layer” of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47. Kobayashi hence does obviate claims 1, 11 & 20.  Claims 2-10 and 12-19, depended on and further limited the claims 1,11 & 20 are therefore be unpatentable for the same reasons mentioned above
8.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
9.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
July 14, 2022											    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815